Citation Nr: 0203157	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  99-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease (DDD) of the lumbar spine, to 
include as due to service-connected residuals of a fracture 
of the right tibia, status post total knee replacement with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In statements received by the RO in November 2000, the 
veteran indicated that he was seeking entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) and service connection 
for tinnitus.  These matters are referred back to the RO for 
appropriate action.

In November 2001, the veteran's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  In November 2001, 
the expert medical opinion was received and was referred to 
the veteran and his representative for review and the 
submission of any additional evidence or argument.  No 
further additional written argument or evidence was 
presented.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has also informed the veteran of the type of evidence 
needed to substantiate his appeal.

2.  The veteran's claim for service connection for a low back 
disorder was initially denied in an August 1983 rating 
decision and, subsequently, in a September 1984 Board 
decision.

3.  Evidence received since the September 1984 Board decision 
is new to the record and bears directly and substantially on 
the question of whether the veteran's low back disorder, DDD, 
was aggravated by his service-connected right knee disorder.

4.  The probative evidence of record does not establish a 
causal relationship between the veteran's current low back 
disorder and either service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The September 1984 Board decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).

2.  Evidence received since the September 1984 Board decision 
is new and material, and the claim for service connection for 
a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  DDD of the lumbar spine was not incurred or aggravated in 
service nor is it proximately due to or a result of a 
service-connected disability, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that, in the 
appealed September 1998 rating decision, the RO denied the 
veteran's claim on a de novo basis.  However, as described in 
further detail below, the Board observes that there was a 
prior final denial of the veteran's claim.  As such, the 
Board has a legal duty to address the question of whether 
"new and material evidence" has been submitted to reopen 
the veteran's claim regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c) (West 1991 & Supp. 2001).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In an August 1983 rating decision, the RO denied service 
connection for a back disability on the basis that the 
evidence of record, including an October 1982 nexus opinion 
from "Dr. K.," did not establish that a current back 
disability was etiologically related to either service or a 
service-connected disability.  The veteran appealed this 
denial, but the denial was continued in a subsequent 
September 1984 Board decision on the basis that a current 
back disability was not shown to have been incurred in or 
aggravated by service or proximately due to, or the result 
of, a service-connected disease or injury.

The September 1984 Board decision is final under 38 U.S.C.A. 
§ 7104, and the veteran's claim may be reopened only on the 
basis of new and material evidence.  In this regard, the 
Board observes that the veteran submitted a statement from 
"Dr. B." in March 1998, which contains a notation that the 
veteran's knee disability "caused him to have knee arthritis 
. . . and, in all probability, led to degenerative arthritis 
in his lumbar spine."  This new opinion was not of record at 
the time of the September 1984 Board decision and bears 
directly and substantially on the question of whether a 
current low back disability is etiologically related to a 
service-connected disability.  As such, this constitutes new 
and material evidence, and the veteran's claim for service 
connection for a low back disorder is therefore reopened.

Having reopened the veteran's claim, the Board will turn to 
the question of whether further assistance is required on the 
part of the VA before a determination can be made on the 
claim.

First, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has afforded the veteran a VA examination in conjunction 
with his claim and has obtained records of reported 
treatment.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
notified him of the need for such evidence in a January 1999 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the earliest evidence of record of a low back 
disorder is an August 1981 statement from "Dr. G.," who 
noted that the veteran had back pain and that his "leg and 
coccygeal problems" contributed to his back pain.  Given 
that the first probative evidence of low back disability is 
many years after service, the presumptive provisions for 
service connection for certain diseases are not applicable.  
38 C.F.R. §§ 3.307, 3.309.  

Dr. K.'s October 1982 opinion, noted above, reflects that the 
veteran was treated for degenerative disc disease of L4-L5 
and L5-S1, with arthritic changes and probable spinal 
stenosis, and that this disability, while not ultimately 
caused by a service-connected right tibia injury, was 
aggravated by a resulting altered gait pattern.  Dr. K. 
reiterated this finding in a December 1983 opinion and noted 
that it was "impossible to assess" what percentage of the 
veteran's lumbar spine disorder was attributable to the wear 
and tear resulting from limping due to the right knee 
disability.

In a March 1984 opinion, "Dr. W." noted that the veteran 
underwent a coccygectomy in 1969 and that several of his 
doctors had opined that his spinal stenosis had been worsened 
by the limp caused by the rotational deformity secondary to 
the healing of the fractures of the right tibia.  While the 
veteran's symptomatology reportedly had resolved 
significantly, Dr. W. nevertheless concluded that "the 
patient's lower back disorder has certainly been exacerbated 
by his walking gait, secondary to the service-connected 
injuries he sustained in 1945 to the tibia and fibula."  

As noted above, Dr. B. indicated in a March 1998 statement 
that the veteran's malalignment of the prior tibia fracture 
resulted in a limp, stiffness, and pain, and "in all 
probability" led to degenerative arthritis of the lumbar 
spine.

In May 1998, the veteran underwent a VA spine examination.  
Following range of motion testing and x-rays, the examiner 
diagnosed degenerative disc disease of the lumbar spine, 
moderately to severely symptomatic.  This examiner further 
noted that the veteran's low back disorder could not be 
directly related to his right tibial malunion, even though 
the right tibial malunion was "certainly" the cause of 
degenerative joint disease of the knee.

Given the aforementioned evidence, the Board referred this 
case to a Veterans Health Administration (VHA) doctor for a 
further medical opinion.  In a December 2001 statement, a VHA 
doctor indicated that the entire claims file, including 
service medical records, had been reviewed and found that it 
was "less than likely" that the veteran's degenerative disc 
disease of the lumbar spine was caused or exacerbated by any 
disabilities of the lower extremities.  This doctor also 
found that it was unlikely that the lumbar spine disorder was 
increased as a result of service-connected disabilities.

Upon reviewing the evidence of record, the Board finds that 
there is both positive and negative evidence with regard to 
the merits of the veteran's claim.  The Board therefore has 
the responsibility of assessing the credibility and weight to 
be given to the individual medical records.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In this regard, the Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has determined 
that credible medical opinions must be supported by clinical 
findings in the record.  Bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record are not probative medical opinions.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical 
opinion based solely on a veteran's recitation of his own 
history, rather than on specific references to his medical 
and service history, is not probative.  See Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  

While several private doctors have related aggravation of the 
veteran's low back disability to his service-connected right 
knee disability, it does not appear that these doctors have 
reviewed his claims file in order to ascertain the history of 
the low back disorder.  Similarly, the VA examiner who 
conducted the May 1998 examination and found no relationship 
between a low back disorder and a service-connected right 
knee disorder apparently did not review the claims file.

Indeed, it appears that the only medical professional who had 
an opportunity to review the veteran's entire claims file, 
including the service medical records, was the VHA doctor who 
provided the November 2001 opinion and found no relationship, 
either in terms of incurrence or aggravation, between the 
veteran's low back disorder and any disorders of the lower 
extremities.  This doctor's opinion is quite definite in 
nature, and, given that she is the only medical professional 
of record who has had an opportunity to make a comprehensive 
review of the veteran's medical history, the Board finds that 
her opinion has greater probative value than any of the other 
relevant medical opinions of record.  The fact that several 
of the opinions of record more supportive of the veteran's 
claim were provided by his personal physicians does not 
change this conclusion, as the Court has determined that the 
opinion of a "treating physician" does not automatically 
have greater probative value than the opinion of another 
medical professional.  See generally Winsett v. West, 11 Vet. 
App. 420 (1998).

The Board also notes that the veteran has provided no 
evidence suggesting a direct link between a current low back 
disorder and active service, including the injury which led 
to his service-connected right knee disorder.

Rather, the only other evidence of record supporting the 
veteran's claim is his own lay opinion.  During his December 
2000 VA Travel Board hearing, the veteran testified that he 
had suffered from a limp since service and that his limping 
and altered gait subsequently led to back problems.  While 
the veteran is competent to report symptoms, he has not been 
shown to possess the medical training, expertise, or 
credentials necessary to render a competent opinion as to 
causation.  As such, his opinion does not constitute 
competent medical evidence and, therefore, lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

On balance, the evidence of record does not establish that 
the veteran's low back disorder was caused or aggravated by 
his service-connected residuals of a fracture of the right 
tibia, status post total knee replacement with traumatic 
arthritis, and there is no evidence suggesting that this 
disorder was incurred in or aggravated during service.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder, and the claim must be denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for disability of the 
lumbar spine, to include as due to service-connected 
residuals of a fracture of the right tibia, status post total 
knee replacement with traumatic arthritis, is reopened.

The claim of entitlement to service connection for DDD of the 
lumbar spine, to include as due to service-connected 
residuals of a fracture of the right tibia, status post total 
knee replacement with traumatic arthritis, is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

